Citation Nr: 1732461	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  07-28 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU) prior to October 16, 2015.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to March 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The claim was previously before the Board in March 2011 and remanded for further development.

The Board notes that a March 2017 supplemental statement of the case (SSOC) issued by the RO includes a total of twelve issues. Only the claim of entitlement to a total disability rating due to unemployability due to service connected disabilities is before the Board. The remaining eleven claims seeking an increased evaluation rating are awaiting further action by the agency of original jurisdiction (AOJ). Therefore, the remaining eleven claims listed in the SSOC are not properly before the Board and not addressed in this decision.

While additional evidence was received subsequent to the most recent (March 2017) Supplemental Statement of the Case (SSOC), this evidence is not pertinent to the issue and time period under consideration in this appeal, and a further SSOC is not required.  38 C.F.R. § 19.31.

During the pendency of this appeal, the Veteran's combined disability rating was increased to 100 percent as of October 16, 2015.  This combined rating is based upon multiple disabilities, with no single disability rated as 100 percent disabling and with the highest-rated disability, major depressive disorder with anxiety disorder, rated as 70 percent disabling.  Accordingly, the TDIU claim is moot beginning October 16, 2015, and will only be considered prior to that date.  


FINDING OF FACT

The Veteran's service-connected disabilities were not shown to be of such severity as to preclude his participation in any substantially gainful employment prior to October 16, 2015.


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to October 16, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board is satisfied that there has been substantial compliance with the March 2014 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  TDIU

a.  Legal Criteria

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16 does not define "substantially gainful employment." In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) looked for guidance to Social Security regulations defining the similar concept of "substantially gainful activity" as "work that -- (a) involves doing significant productive physical or mental duties; and (b) is done . . . for pay or profit." Id. at 356 (quoting 20 C.F.R. § 404.1509 (1999)). In Faust, the Court affirmed the Board's denial of TDIU when the claimant had engaged in part-time work which, nevertheless, brought him earnings which exceeded the poverty threshold for one person. "[T]he Court holds that where, as in this case, the veteran became employed, as shown by clear and convincing evidence, at a substantially gainful occupation -- i.e., one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income prior to his having been awarded a 100% rating based on individual unemployability -- such employment constitutes, as a matter of law, a substantially gainful occupation." Id.  at 356.

b.  Analysis

The Veteran contends that he is unable to become gainfully employed due to his service-connected disabilities, and is seeking entitlement to TDIU.

During the period on appeal, the Veteran is in receipt of service-connected benefits for major depressive disorder associated with right foot pain, status post surgery, evaluated as 30 percent disabling, effective from December 11, 2001 to February 8, 2011 and 70 percent thereafter; right foot pain, status post surgery, evaluated as 20 percent disabling, effective July 1, 1999; retropatellar pain syndrome, right knee, status post diagnostic arthroscopy, evaluated as 20 percent disabling, effective December 5, 2003; tendonitis, right shoulder, evaluated as 10 percent disabling, effective March 11, 1996; right wrist disorder, evaluated as 10 percent disabling, effective March 11, 1996; lumbar disorder, evaluated as 10 percent disabling, effective from March 11, 1996 to April 24, 2014 and 20 percent thereafter; tinnitus, evaluated as 10 percent disabling, effective March 11, 1996; plantar fasciitis, left foot associated with right foot pain, status post surgery, evaluated as 10 percent disabling, effective May 14, 2001; scar, right foot evaluated with a noncompensable rating effective May 16, 2012; radiculopathy right lower extremity associated with lumbar spine strain, evaluated as 20 percent disabling, effective April 24, 2014; and radiculopathy, left lower extremity associated with lumbar spine strain, evaluated as 20 percent disabling, effective October 16, 2015.

From December 5, 2003 until February 8, 2011, the Veteran's combined rating was 80 percent from December 5, 2003; for purposes of TDIU, disabilities affecting a single body system, such as orthopedic disabilities, is considered as one disability. 38 C.F.R. § 4.16(a)(3).  The record shows that Veteran had a combined disability rating greater than 80 percent with an orthopedic disability of 60 percent.  From February 8, 2011 to October 16, 2015, the Veteran's combined rating increased to 90 percent. The Veteran's single disability of major depressive disorder associated with right foot pain, status post surgery was increased to 70 percent, and as stated above, the Veteran's orthopedic injuries were 60 percent. Throughout the appeal period, the Veteran has met the preliminary threshold for consideration for TDIU under 38 C.F.R. § 4.16(a). The question remains, however, whether the criteria of 38 C.F.R. § 4.16(a) for TDIU have been met.

Turning to the evidence of record, in March 2005, the Veteran was afforded a VA examination for his orthopedic disabilities and for his major depressive disorder. During the examinations, the Veteran reported he had an Associate of Arts degree in environmental science. The Veteran reported that he had not worked since August of 2004. He also stated that he cannot remain focused, and he frequently loses interest in work and school. The Veteran also stated that "eight dollars an hour is ridiculous." During the major depressive examination, the Veteran reported that for his last job he worked as a security guard, but it involved a lot of walking which aggravated the problems he has had with his feet, so he had to quit.  In both examinations, the VA examiners were asked to evaluate whether the Veteran's service-connected disabilities, prevented him from becoming gainfully employed. The orthopedic VA examiner opined that the Veteran may require restrictions such as light or sedentary work, but he remained capable of being gainfully employed. The VA examiner for the mental health examination suggested that the Veteran's mood would likely improve if he found work similar to his previous employment as a security guard. Furthermore, the Veteran entered VA vocational rehabilitation from January 2006 to August 2010.

In July 2007, the Veteran reapplied for TDIU. The Veteran stated that he had to leave his security guard job because he was unable to stand on his feet all day due to his service-connected disabilities. However, the employer's response did not provide a reason as to why the Veteran resigned. The Veteran did not indicate he attempted to find light or sedentary work that he could do. The Veteran stated that he was pursuing a teaching degree which would be a "desk job." The teaching degree that the Veteran was pursuing was a part of his VA vocation rehabilitation.

Pursuant to the Board's March 2011 remand, the Veteran was afforded a VA examination in May 2012.  During the general conditions examination, the VA examiner reported that the Veteran has a history of hearing loss and tinnitus, thoracolumbar, right knee, right wrist, right shoulder, plantar fasciitis of both feet, and mental disorders. However, the VA examiner opined that "Per this General Medical exam, no additional conditions were identified which would prevent the Veteran from being able to perform either physical or sedentary employment activities." 

During the May 2012 VA examination, the Veteran also had a mental health examination. The examiner reported that the Veteran was diagnosed with depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful situations, including work and a work like setting, impaired impulse control, such as unprovoked irritability with periods of violence, and suicide ideation. The Veteran reported that his moods "flip from minute to minute." The VA examiner opined "[t]here is no evidence of unemployability related to depression and anxiety symptoms. Employment problems appear to be related to physical limitations (e.g., foot pain) and personality traits including volatile temper and physical violence, per Veteran."

In November 2012, the Veteran applied for Social Security Administration (SSA) disability benefits after he stopped working as a school teacher due to a mental disability. The Veteran's SSA benefits application listed his disabilities as follows: mental, anxiety, depression disorders; high blood pressure; cholesterol; diabetes; back, feet arms right wrist, left shoulder and knee disabilities. In June 2013, the SSA denied the Veteran's claim because there were "no major limitations placed on your [the Veteran's] ability to work." 

In April 2014, the Veteran was afforded a VA examination for his right shoulder, right wrist, left foot, lumbosacral spine, and plantar fasciitis disabilities. The VA examiner reported that the functional impact that the thoracolumbar disability has on the Veteran's ability to work is a decreased ability to do prolonged walking and standing. The VA examiner reported that the functional impact that the right shoulder disability has on the Veteran's ability to work is a decreased ability to do prolonged lifting. The functional impact of the Veteran's right wrist disability is a decreased ability to do heavy lifting. The functional impact from the Veteran's foot condition is a decreased ability to do prolonged walking.

In his August 2015 TDIU application, the Veteran reported unemployment between August 2011, when he resigned from his job as a school teacher, and July 2013.  He reported that the highest he had been paid in one year was $45,000 in 2010 as a science teacher, and he reported a total earned income of $27,424 in the past year doing environment work. He had worked 40+ hours per week between July 2013 and June 2014 in one environmental job, missing several days due to doctor appointments. From November to December of 2014, he worked in logistics 30+ hours per week and had missed maybe two or three days of work due to appointments. Since December 2014, he had worked in an environmental job for a workweek that "varies" and had missed several days due to doctor appointments. He further reported that he had received an A.A.T. degree in environmental science in 1999 and a B.S. degree in interdisciplinary studies in 2007.  

The currently assigned combined 100 percent evaluation was assigned following a VA examination on October 16, 2015. During the examination, the VA examiner reported that for his right knee, the functional impact to the Veteran from his right knee disability is a decreased ability to do prolonged standing, prolonged sitting, driving for extended periods, bending, kneeling, squatting, and climbing stairs. The VA examiner reported that the Veteran's right shoulder disability had no functional impact on his ability to work. For the Veteran's bilateral foot pain, the VA examiner reported that the Veteran is impacted by causing him to have persistent pain in his feet that is exacerbated with prolonged standing or walking. For the functional impact section of the Veteran's examination for his thoracosacral disability, the examiner reported that the Veteran fell when getting up from the examination table, and was able to "get up unassisted." The Veteran also had a VA examination for a scar to his right humerus. The VA examiner reported that the Veteran's scar impacted his functional ability to work because the scars limited "his ability to lift, carry, perform repetitive movements, and perform any over-the-head activities."

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board does not dismiss the clear certainty that the Veteran's service-connected disability evaluations had a substantial effect on his ability to secure or follow a substantially gainful occupation prior to October 16, 2015. These limitations are described in multiple examination reports dated prior to October 16, 2015. That having been said, these limitations are fully contemplated in the assigned disability evaluations, and were not shown during that timeframe to equate to an overall level of disability that would preclude substantially gainful employment. During the period the Veteran was unemployed following his 2011 resignation, VA examiners who conducted the May 2012 examinations opined that "no conditions were identified which would prevent the Veteran from being able to perform either physical or sedentary employment activities." The VA mental health examiner opined that there was "no evidence of unemployability related to depression and anxiety symptoms." Furthermore, the Veteran's application for SSA benefits was denied on the basis that there were no major limitations placed on the Veteran's ability to work.

The Veteran's educational and employment history is also inconsistent with a finding of TDIU.  The Veteran, who possesses A.A.T. and B.S. degrees, did have an apparent period of unemployment between August 2011 and July 2013. Prior to those dates, however, he earned a maximum salary of $45,000 in 2010; as of August 2015, he was earning over $27,000 in the past year. Substantially gainful employment includes earning a livelihood with earnings comparable to the particular occupation in the community where the Veteran resides, even if the Veteran is paid less. See Faust, supra. The Board recognizes that the Veteran missed some degree of time from work on account of his disabilities during the timeframe in question, but the Board finds this degree of missed work is consistent with his assigned disability evaluations and not with TDIU.  
 
As noted above, the appeal period addressed by this decision dates through October 16, 2015, and by this decision the Board offers no opinion as to the overall effects of the Veteran's service-connected disabilities on or after that date. Prior to that date, however, the Board finds that there is insufficient evidence to establish either that the Veteran's service-connected disabilities precluded substantially gainful employment or that the Veteran was precluded from substantially gainful employment more generally, given his educational and economic background. In summary, the preponderance of the evidence is against the Veteran's claim for TDIU prior to October 16, 2015, and the claim must be denied. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to TDIU for the period prior to October 16, 2015 is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


